Citation Nr: 1602022	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for right lateral disc herniation of the lumbar spine.

2.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the right lower extremity, secondary to service-connected right lateral disc herniation of the lumbar spine.

3.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the left lower extremity, secondary to service-connected right lateral disc herniation of the lumbar spine.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).





REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from April 1984 to August 1984 and September 1984 to December 2004.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In September 2015, the Veteran and her spouse testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.  In the same month, the Board received additional medical evidence along with a waiver of initial RO consideration.

During the September 2015 videoconference hearing, the Veteran testified that her disabilities prevent her from working in anything other than what appears to be akin to a sheltered work environment.  See also, Veteran's statement received on March 31, 2010; September 2015 hearing transcript.  Accordingly, a request for a TDIU 


rating has been added to the issues for consideration as reflected on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.  

The current record contains numerous referrals authorized by the Veteran's insurance company, Humana Military Healthcare Services.  However, the actual treatment records generated from these referrals are largely not of record, particularly those from 2008, forward.  Therefore, the Veteran should be given an opportunity to identify any outstanding, relevant treatment and complete authorization forms so that any such records can be requested and obtained.

In addition, the Veteran's representative, in May 2015 written argument, requested an updated spine and neurologic examination, noting the age of the most recent examination.  Review of the record shows that the Veteran has not undergone a relevant VA compensation examination since April 2010, almost six years ago.  Moreover, the Board finds that the April 2010 examination alone is not adequate to decide the claim, as not all of the findings necessary for the Board to decide the claim were provided in the report.  Accordingly, the Veteran should be scheduled for an updated VA examination.  

Finally, as indicated, the Veteran apparently is only able to work in what appears to be a sheltered work environment.  As this raises the question of whether or not the Veteran is able to obtain and/or maintain substantially gainful employment, a claim for a TDIU should be developed.



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file any outstanding VA medical records.

2.  Contact the Veteran and obtain the provider names, addresses, and approximate dates of treatment for any additional medical records that she would like VA to obtain.  

*A specific request should be made for her to identify any outstanding treatment records dated from 2008, forward from private medical providers, to include, but not limited to, Dr. Friedman, Dr. Fernandez-Beer Ernesto, Dr. Powell, and Dr. Galan Vincente.  See 2008-2011 referrals authorized by Humana Military Healthcare Services.  

*She should also be afforded the opportunity to identify any additional relevant private medical treatment records which pertain to the inferred TDIU claim, that have not yet been associated with the claims file.

Then, obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.
 




3.  Send the Veteran a VCAA notice letter informing her of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on her behalf.
 
4.  Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding her educational background and employment history.  However, adjudication of entitlement to TDIU should not be made contingent on whether she fills out the application.

5.  Provide the Veteran for a VA examination to determine the current nature and severity of her service-connected disc herniation disability and peripheral neuropathy of both legs.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify all pathology (orthopedic and neurologic) of the thoracolumbar spine found to be present. 

(b).  Provide the range of motion of her thoracolumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

(c).  Indicate whether her thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use.  Also indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's thoracolumbar spine. 

(d).   State whether the Veteran's disc disease of the lumbar spine has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year. 

(e).  Identify the current pathology associated with the service-connected peripheral neuropathy of the right and left lower extremities, and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  

*In doing so, please clarify the appropriate diagnosis for the Veteran's nerve impairment in the legs (peripheral neuropathy vs radiculopathy).  Although she is service connected for peripheral neuropathy in the legs, her disability has also been referred to as radiculopathy by physicians.

(f).  Identify ANY ADDITIONAL associated neurological pathology currently present, to include the presence and severity of any related bowel or bladder problems.

(g).  Identify any functional impairment associated with the Veteran's right lateral disc herniation and bilateral leg peripheral neuropathy, including what kind of employment limitations that might result, if any.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

6.  Then, readjudicate the increased rating claims for right lateral disc herniation and bilateral leg peripheral neuropathy, to include extraschedular consideration, as well as the inferred TDIU claim.  As to the TDIU claim, consider the issue of whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(a) on the basis of her service-connected conditions.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, obtain additional medical evidence or medical opinion(s), as is deemed necessary. 

If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

